JUDICIAL DISCIPLINARY PROCEEDINGS
JjPER CURIAM.
On June 29, 2005, Judge Alan J. Green of the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, was convicted of one felony count of mail fraud, a violation of 18 U.S.C. §§ 1341, 1346, and 2. On July 18, 2005, the Judiciary Commission of Louisiana (“Commission”) filed a Formal Charge against Judge Green arising out of his conviction. The Commission conducted a hearing on the Formal Charge on August 6, 2005, at which both Judge Green and his counsel appeared. On August 11, 2005, the Commission recommended to this court that Judge Green be removed from office based upon his conviction.
On August 18, 2005, before this court heard oral argument on the Commission’s recommendation, Judge Green submitted a letter to the Louisiana Secretary of State resigning from the office of Judge, 24th Judicial District Court, Parish of Jefferson, effective immediately upon receipt. The Secretary of State received Judge Green’s correspondence on August 22, 2005.
Judge Green’s resignation of his judicial office renders this matter moot. In re: Naccari, 95-0227 (La.6/30/95), 657 So.2d 91. Pursuant to Supreme Court Rule XIX, § 6(B), any further proceedings relating to Judge Green’s felony conviction fall within the jurisdiction of the lawyer disciplinary agency. Accordingly, we refer this matter to the Office of Disciplinary Counsel for appropriate action.
DECREE
It is the judgment of this court that the resignation of Alan J. Green from the office of Judge, 24th Judicial District Court, Parish of Jefferson, renders this proceeding against him moot. The Clerk of Court is hereby instructed to forward a copy of this per curiam to the Office of Disciplinary Counsel of the Louisiana Attorney Disciplinary Board.
CASE DISMISSED AS MOOT; MATTER REFERRED TO THE OFFICE OF DISCIPLINARY COUNSEL.